    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 1 of 15 PageID: 181




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
UNITED STATES                              )
                                           )
       v.                                  )   2:20-CR-1090-1
                                           )
WILLIAM F. KAETZ,                          )
                                           )
                                           )
              Defendant.                   )

                             MEMORANDUM ORDER
J. Nicholas Ranjan, United States District Judge 1

      Following a detention hearing, Chief Magistrate Judge Eddy ordered

Defendant William Kaetz to be detained pending trial. Mr. Kaetz now moves the

Court to reconsider the detention order and to grant him pretrial release. ECF 1.

After carefully considering the parties’ briefs and submissions, the detention-hearing

transcript, and the relevant legal authorities, the Court will deny Mr. Kaetz’s motion.

                                  BACKGROUND

      Mr. Kaetz is charged with two counts via criminal complaint: (1) interstate

communications containing threats to injure, in violation of 18 U.S.C. § 875(c); and

(2) threats to assault and murder a United States judge, in violation of 18 U.S.C. §

115(a)(1)(B). MJ ECF 1. On October 26, 2020, following a combined preliminary and
detention hearing that same day, Chief Magistrate Judge Eddy found probable cause

that Mr. Kaetz committed the charged offenses. MJ ECF 13.

      During the October 26, 2020, combined preliminary and detention hearing, the

government called Paul Safier as its sole witness. MJ ECF 20, p. 5. Inspector Safier


1Pursuant to 28 U.S.C. § 292(b), the Honorable J. Nicholas Ranjan of the United
States District Court for the Western District of Pennsylvania hereby presides by
designation. Before the undersigned was assigned to this case, Chief Magistrate
Judge Eddy of the Western District of Pennsylvania presided, at a different case
number. See United States v. Kaetz, No. 2:20-mj-9421-CRE-1, ECF 7 (D. N.J. Oct. 19,
2020). References to “MJ ECF X” are to entries on that docket; references to “ECF X”
are to entries on the No. 20-cr-1090-1 docket.
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 2 of 15 PageID: 182




is a senior inspector with the United States Marshals Service in the District of New

Jersey, having served with the U.S. Marshals Service for about 29 years. Id. His

primary responsibility is to conduct investigations and threat assessments that

concern Marshals Service-protected persons and facilities, which include federal

judges. Id. at pp. 5-6. Inspector Safier testified as follows.

      In September 2020, Inspector Safier began investigating Mr. Kaetz. Id. at p.

7. According to Inspector Safier, Mr. Kaetz began reaching out to a federal judge in

New Jersey (“Judge 1”), 2 before whom Mr. Kaetz had at least three civil actions

pending. Id. at pp. 6-7. While Mr. Kaetz initially filed documents electronically in

his cases, on September 24, 2020, Mr. Kaetz mailed several court documents (in an

envelope bearing Mr. Kaetz’s return address) to Judge 1’s home address. Id. at pp. 7-

9. That same day, to assess Mr. Kaetz, deputy marshals interviewed Mr. Kaetz at

his home. Id. at p. 9. During the interview, Mr. Kaetz stated that he learned Judge

1’s home address through a paid Internet-based search service. Id. at p. 10.

      On September 30, 2020, the U.S. Marshals Service learned that Mr. Kaetz had

also left a voicemail message on Judge 1’s Chamber’s message service. Id. at p. 10.

While the marshals learned of this on September 30, Mr. Kaetz had actually left the

voicemail on September 18, 2020 (i.e., six days before his mailed documents arrived

at Judge 1’s home). Id. In this voicemail, Mr. Kaetz identified himself and expressed

his displeasure with Judge 1’s actions in his cases before Judge 1. Id. at p. 11.

Because the marshals had just interviewed Mr. Kaetz on September 24, the marshals




2During the combined preliminary and detention hearing, counsel and the witnesses
referred to the targeted judge as “Judge 1,” to protect the judge’s identity and safety.
For the same reasons, this Court refers to the judge in the same manner.
                                          -2-
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 3 of 15 PageID: 183




did not interview him again when they learned of the voicemail on September 30. Id.

at p. 36.

       On October 18, 2020, around 5:00 a.m., Mr. Kaetz emailed Judge 1’s personal

email address. Id. at p. 11-12, 15. The email was also sent to several other recipients,

including a U.S. Marshal’s general email address. Id. at p. 13. Mr. Kaetz’s email

stated:

             Hello, U.S. Marshals. I filed this case a long time ago. It is
             to enforce Article IV, Section 4 of the U.S. Constitution.
             [Judge 1] has been avoiding and stonewalling the case. It
             is of national importance. [Judge 1] is a traitor and that
             has a death sentence. I would rather use the pen than the
             sword, but as this push for communism becomes all too real
             there will come a time to take down those people that fail
             to do their job to be loyal to this nation and that will be
             people like the traitor [Judge 1]. I have a motion for [Judge
             1’s] recusal, motions to reopen the case as per [Judge 1’s]
             order, motions to expedite the case, and I will be filing a
             mandamus. I will try my best not to harm the traitor
             [Judge 1] but, like I said, [Judge 1] is a traitor and needs
             to be dealt with. You have an obligation to remove [Judge
             1]. Read the court documents. The traitor [Judge 1] lives
             at, [correct address redacted]. Stop by and ask [Judge 1]
             why [Judge 1] is stonewalling my case. [Judge 1’s] home
             address will become public knowledge very soon, and God
             knows who has a grievance and what will happen after
             that. You want to protect the traitor [Judge 1], enforce the
             Constitution. You come after me for writing this email will
             prove it’s time to take up arms and civil war is inevitable.
             Remember your oath of office. This case must be opened
             and move forward now. This needs to be done now before
             the vote.
Id. at pp. 14-15. Mr. Kaetz signed the email, and included some attachments of his

court documents. Id. at p. 15; ECF 1, p. 6.

       Later that day, Mr. Kaetz also posted two social media posts relating to Judge

1. Id. at p. 18. On Twitter, Mr. Kaetz posted: “. . . Judge 1 is stonewalling [my] case.

Traitor [Judge 1] lives at, [correct address redacted]. Let [Judge 1] feel your anger


                                         -3-
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 4 of 15 PageID: 184




for [Judge 1’s] violation of [Judge 1’s] oath of office.” Id. at p. 19. And on Facebook,

Mr. Kaetz posted: “. . . [Judge 1] has been avoiding and stonewalling [my] case. It is

of national importance. The traitor [Judge 1] lives at, [correct address redacted].

Please send [Judge 1] a message on how you feel about [Judge 1’s] failure to protect

your rights and violate [Judge 1’s] oath of office.” Id. at p. 21. In these social media

posts, Mr. Kaetz posted Judge 1’s actual home address. Id.

      Because of his email and posts on October 18, Mr. Kaetz was arrested that

same day. Id. at p. 22. Inspector Safier testified that, during Mr. Kaetz’s arrest, Mr.

Kaetz attempted to evade arrest, resulting in Mr. Kaetz being tased. Id. at p. 23.

After arriving at the detention facility, Mr. Kaetz stated that he may have been drunk

when he sent the October 18 email. Id.

      On October 26, 2020, before Mr. Kaetz’s combined preliminary and detention

hearing, the FBI executed a search warrant at Mr. Kaetz’s home. Id. at p. 29. Inside

the home (where Mr. Kaetz lived with his sister and daughter), authorities found

drug paraphernalia, a bolt-action rifle, and ammunition. Id. at p. 29; ECF 4-3.

Relevant to the rifle and ammunition, Mr. Kaetz has a prior felony conviction arising

from him mailing a death threat to an IRS official in 2002 (discussed below). Id. at
pp. 23-24. Additionally, law enforcement also discovered that Mr. Kaetz in 2019 had

applied for a firearms permit, which was denied. Id. at p. 25.

      After Inspector Safier concluded his testimony, the government also proffered

the information in the criminal complaint. Id. at p. 29; MJ ECF 1.

      Following Inspector Safier’s testimony, Mr. Kaetz incorporated the pretrial

services report from the New Jersey Probation Office and called Catherine Kaetz, Mr.

Kaetz’s 28-year old daughter, to testify. MJ ECF 20, pp. 48-56. Ms. Kaetz was

presented as Mr. Kaetz’s proposed third-party custodian should he be released on

bond. Ms. Kaetz testified that she lives with her father, and is currently unemployed;

she otherwise works on a temporary or per diem basis for her father’s construction

                                         -4-
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 5 of 15 PageID: 185




business. Id. at pp. 48-53. She further testified that she leaves the house “a lot” and

“really enjoy[s]” visiting her mom, who lives two hours from Mr. Kaetz’s home. Id. at

pp. 53-54. Ms. Kaetz also testified about her own civil lawsuit, in which Mr. Kaetz is

a co-plaintiff, that is pending before Judge 1. Id. at p. 55. She stated that she’s “a

little frustrated” with Judge 1’s actions in the case. Id. at pp. 55-56.

      After Ms. Kaetz finished her testimony, Chief Magistrate Judge Eddy

concluded that pretrial detention was warranted, finding “by clear and convincing

evidence, that no conditions will reasonably ensure the safety of the community.” Id.

at p. 63. 3 As a result, Chief Magistrate Judge Eddy ordered Mr. Kaetz to be detained
pending trial. MJ ECF 15.

      Mr. Kaetz now moves this Court to reconsider and vacate the detention order

and grant him pretrial release. ECF 1, 7. The government opposes his motion. ECF

4. The parties have filed briefs and other materials, which the Court has reviewed.

The Court has also reviewed the detention-hearing transcript and record. The matter

is now ready for disposition.

                                LEGAL STANDARD

      Under the Bail Reform Act, “If a person is ordered detained by a magistrate

judge . . . the person may file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order.” 18 U.S.C. § 3145(b). The

district court reviews the magistrate judge’s detention order de novo. United States

v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985). If the record was fully developed before

the magistrate judge, “and the parties have not proffered any additional evidence

which would materially alter the decision of the Magistrate Judge . . . the [District]

Court will rule on the record established before the Magistrate Judge.” United States

v. Bastianelli, No. 17-305, 2018 WL 1015269, at *4 (W.D. Pa. Feb. 22, 2018). The

3 During the hearing, Mr. Kaetz’s risk of flight did not appear to be at issue, or at
least was not presented as a basis for detaining him.
                                          -5-
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 6 of 15 PageID: 186




district court “is not required to hold a new evidentiary hearing.” United States v.

Harry, No. 19-246, 2020 WL 1933990, at *2 (D. N.J. April 22, 2020) (citation omitted);

see also United States v. Talbert, No. 20-266, 2020 WL 6048788, at *3 (W.D. Pa. Oct.

13, 2020) (“[No] additional or independent evidentiary hearing [is required] by the

district court, and the court may incorporate the transcript of the proceeding before

the magistrate judge, including any admitted exhibits.” (citation omitted)). “The

rules concerning admissibility of evidence in criminal trials do not apply to the

presentation and consideration of information at the [detention] hearing.” 18 U.S.C.

§ 3142(f)(2)(B).

      A court “shall order the detention of a person” pending trial if the court

determines that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the

community[.]” 18 U.S.C. § 3142(e). The burden is on the government “to demonstrate

by clear and convincing evidence that Defendant is a danger to the community and/or

by a preponderance of the evidence that Defendant is a flight risk.” United States v.

Oliver, No. 16-40, 2016 WL 1746853, at *5 (W.D. Pa. May 3, 2016) (citing United

States v. Perry, 788 F.2d 100, 115 (3d Cir. 1986)); United States v. McIntyre, No. 16–
13, 2018 WL 385034, at *3 (D. N.J. Jan. 10, 2018). Thus, the government bears the

ultimate burden of proving that there are no “conditions [of release that] will

reasonably assure the appearance of [Defendant] as required and the safety of any

other person and the community[.]” See 18 U.S.C. § 3142(e).

      In determining whether the government has met its burden, and thus whether

detention is warranted, the Court weighs the evidence in light of the four factors of

Section 3142(g): (1) the nature and circumstances of the offense charged, including

whether the offense is a “crime of violence”; (2) the weight of the evidence against the

person; (3) the history and characteristics of the person, including his character;

physical and mental condition; family; employment; finances; length of residence; ties

                                         -6-
     Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 7 of 15 PageID: 187




to community; drug abuse history; criminal history; record of appearance at court

proceedings; and whether he was on bond, probation, or parole at the time of the

charged offense; and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

                            DISCUSSION & ANALYSIS

       For the reasons discussed below, and based on a de novo review of the relevant

Section 3142(g) factors and the record before Chief Magistrate Judge Eddy, the Court

finds that the government has satisfied its burden of establishing that Mr. Kaetz is a

danger to the community—and more specifically, to Judge 1—if he is released.

Detention is therefore warranted. 4
I.     Nature and circumstances of the offense charged.

       Mr. Kaetz is charged with two serious offenses: interstate communications

containing threats to injure, in violation of 18 U.S.C. § 875(c); and threats to assault

and murder a United States judge, in violation of 18 U.S.C. § 115(a)(1)(B). Mr. Kaetz

concedes that these offenses are “crimes of violence,” as specified in 18 U.S.C. §

3142(g)(1). ECF 1, p. 5.

       Mr. Kaetz’s offenses are not only serious, but the circumstances surrounding

them are troubling. In his October 18 email to Judge 1 and others, Mr. Kaetz stated

that Judge 1 is a “traitor,” which warrants “a death sentence”; that “there will come

a time to take down [people] . . . like the traitor Judge 1”; that Judge 1 “needs to be

dealt with”; and that Mr. Kaetz will publicize Judge 1’s home address and “God knows

who has a grievance and what will happen after [Mr. Kaetz publicizes Judge 1’s home

4 The Court, like Mr. Kaetz and the government, focuses its analysis on Mr. Kaetz’s
risk of danger to the community—specifically, to Judge 1—if Mr. Kaetz were released.
The Court, however, also has concerns that Mr. Kaetz could be a flight risk. Evidence
of flight is based on his resisting arrest, and the need for law enforcement to tase him
when detained. See United States v. Livingston, No. 15-cr-627, 2016 WL 1261464, at
*3 (D. N.J. Mar. 31, 2016) (concluding that a defendant’s “efforts to avoid arrest”
weigh in favor of pretrial detention due to flight risk) (citation omitted).
                                         -7-
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 8 of 15 PageID: 188




address].” MJ ECF 20, pp. 14-15. Mr. Kaetz, in his email, also stated that “it’s time

to take up arms and civil war is inevitable” if the authorities “come after” Mr. Kaetz.

Id. at p. 15. Further, the same day he sent the email to Judge 1, Mr. Kaetz posted

two social media posts (on Facebook and Twitter). Id. at pp. 18-22. In his Twitter

post, consistent with his emailed threats, Mr. Kaetz publicized Judge 1’s home

address and invited others to “let Judge 1 feel your anger.” Id. at p. 19. Similarly, in

his Facebook post, Mr. Kaetz posted Judge 1’s home address and invited others to

“send Judge 1 a message on how you feel.” Id. at p. 21. Thus, not only did Mr. Kaetz

email his death sentence threats and civil war threats to Judge 1, that same day, he

also followed through on his threat to publicize Judge 1’s home address.

      Additionally, when the FBI searched Mr. Kaetz’s home, they found large

caliber ammunition and a bolt-action rifle. MJ ECF 20, p. 29; ECF 4-3. 5 And
relatedly, in 2019, Mr. Kaetz applied for a firearms permit, but was denied in part

due to his prior felony conviction. MJ ECF 20, p. 25. The Court finds that the

presence of firearms and ammunition, along with Mr. Kaetz’s attempt to obtain a

firearm permit, add an additional degree of danger to Mr. Kaetz’s offenses. See

United States v. Gonzalez, 675 F. Supp. 208, 210 (D. N.J. Dec. 22, 1987) (“[T]he

circumstances surrounding the arrest of [Defendant], which include the discovery of

two fully loaded automatic weapons at that defendant’s residence, are also relevant

to the court’s determination.”); Talbert, 2020 WL 6048788, at *4.

      Mr. Kaetz argues that because he included various court documents as

attachments in his email to Judge 1, this puts his email into context, shows that the

email is not a threat, and thus that this § 3142(g) factor favors release. ECF 1, pp. 6-


5 It is unclear if the ammunition found was the appropriate caliber for the bolt-action
rifle. MJ ECF 20, p. 46. The Court therefore does not assume that the bolt-action
rifle and the ammunition were compatible. Nonetheless, the presence of both items
is relevant to the risk of harm if Mr. Kaetz is released.


                                         -8-
      Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 9 of 15 PageID: 189




 7. He also argues that because he sent his email to the Marshals Service and the

 Department of Justice, and was allegedly intoxicated when he sent the email, this

 further shows that Mr. Kaetz did not truly mean to threaten Judge 1. Id. at pp. 7-8.

        The Court disagrees. First, the Court does not perceive how Mr. Kaetz’s

 inclusion of court documents in his email in any way diminishes the seriousness of

 his threats. Second, the fact that Mr. Kaetz emailed his threats to a wider audience

 does not diminish the seriousness of his threats. Indeed, such evidence is probative

 of more erratic, irrational, and threatening behavior. And third, there is no evidence

 that Mr. Kaetz was intoxicated when he sent the email (except for his say-so); but

 even if he were, his social media posts later in the day indicate that his feelings and

 intent as to Judge 1 were not dependent on his intoxication. At bottom, Mr. Kaetz’s

 arguments do not diminish the seriousness of his charged offenses.

        For these reasons, considering the nature and circumstances of Mr. Kaetz’s

 “crime of violence,” the Court concludes that this factor weighs in favor of detention.

 See United States v. Kabbaj, No. 16-365, 2016 WL 11660082, at *11-12 (E.D. Pa. Sept.

 12, 2016).

II.     Weight of the evidence.
        The weight of the evidence against Mr. Kaetz is strong. Chief Magistrate

 Judge Eddy already found probable cause that Mr. Kaetz committed the offenses. MJ

 ECF 13. And after reviewing the record de novo, this Court concludes that this §

 3142(g) factor supports detention.

        To sustain a conviction for violating 18 U.S.C. § 875(c), the government must

 show that Mr. Kaetz transmitted a communication in interstate commerce, which

 contained a threat. See Elonis v. United States, 135 S. Ct. 2001, 2008 (2015). This

 requires the government to show both a subjective and objective component. United

 States v. Elonis, 841 F.3d 589, 596 (3d Cir. 2016). The subjective component requires

 Mr. Kaetz to have “transmitted a communication for the purpose of issuing a threat,

                                          -9-
   Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 10 of 15 PageID: 190




or with knowledge that the communication would be viewed as a threat.” Id. (citing

Elonis, 135 S. Ct. at 2012) (cleaned up). The objective component requires Mr. Kaetz

to have “transmitted a communication that a reasonable person would view as a

threat,” rather than “hyperbole, satire, or humor.” Id. at 596-97.

      To sustain a conviction for violating 18 U.S.C. § 115(a)(1)(B), the government

must show that “(1) [Mr. Kaetz] threatened to assault or murder; (2) a federal judge;

(3) with the intent to impede, intimidate, interfere with, or retaliate against that

judge, on account of the judge’s performance of official duties.” United States v.

D’Amario, 330 F. App’x 409, 412 (3d Cir. 2009).

      Here, the evidence shows that Mr. Kaetz emailed Judge 1, a United States

judge, accusing Judge 1 of being a traitor—thus warranting a death sentence—who

“needs to be dealt with.” MJ ECF 20, p. 14. The evidence also shows that Mr. Kaetz

has, or had, three cases pending before Judge 1, and his disagreement with Judge 1’s

handling of these cases prompted Mr. Kaetz’s threats. E.g., id. at pp. 6-7, 14-15. The

record further indicates that Mr. Kaetz at least knew his email would be viewed as a

threat, as evidenced by his emailed statement that it would be “time to take up arms

and civil war” if the authorities “come after me for writing this email.” Id. at p. 15.
Mr. Kaetz was thus aware of how his email would be perceived.

      With respect to the objective part of the § 875(c) analysis, viewing the evidence

here, it is clear to the Court that a reasonable person would view Mr. Kaetz’s email

as a threat. The e-mail clearly connotes threatening language; the email lacks indicia

of humor, satire, or hyperbole; and the circumstances surrounding the email—

including Mr. Kaetz’s frustration and infatuation with Judge 1, his search for and

publicization of Judge 1’s home address, and his interest in and the presence of

firearms in his home—suggest a reasonable person would view the email as a threat.

See United States v. C.S., 968 F.3d 237, 245 (3d Cir. 2020) (“[A] reasonable person

could perceive [Defendant’s] statements about violence and terrorist attacks as

                                        - 10 -
       Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 11 of 15 PageID: 191




  serious because he had the means to act on them. Put differently, a reasonable person

  could infer that the seriousness with which [Defendant] pursued and displayed his

  interest in violence and terrorism shows that [Defendant’s] statements on those

  subjects were not jokes, hyperbole, or throwaway remarks.”).

         Accordingly, the Court concludes that the weight of the evidence favors

  detention. 6

III.     History and characteristics of Mr. Kaetz.

         The Court finds that the third § 3142(g) factor—Mr. Kaetz’s history and

  characteristics—also weighs in favor of detention.

         Significantly, Mr. Kaetz’s instant offenses are not his first criminal offense

  involving threats to assault or murder a federal official. In December 2002, Mr. Kaetz

  pled guilty to one count of violating 18 U.S.C. § 876, which arose from Mr. Kaetz

  mailing a threatening letter to an IRS official. See United States v. Kaetz, 2:02-cr-

  752-RBS-1, ECF 17 (E.D. Pa. Dec. 16, 2002). Mr. Kaetz’s letter threatened that he

  would “come after” the IRS official, “use deadly force” against her, and warned that


  6Mr. Kaetz’s arguments to the contrary are unavailing. He argues that his purported
  intoxication, the fact that he sent the email in the early morning, and the fact that
  he did not try to hide his identity in his communications, weigh against detention.
  He further argues that his inclusion of court documents with his email to Judge 1,
  and his references to his cases before Judge 1, weigh against detention. Specifically,
  Mr. Kaetz asserts that these considerations indicate he had no subjective intent to
  threaten Judge 1, nor that an objective person could consider his email a threat. ECF
  1, pp. 10-13. But as already discussed above, these considerations do not diminish
  his threats against Judge 1. Nor do they counterbalance the evidence revealing Mr.
  Kaetz’s subjective intent, and the language of the e-mail itself, which was objectively
  threatening. After weighing the evidence, this Court, like Chief Magistrate Judge
  Eddy, concludes the weight of the evidence favors pretrial detention.

  Likewise, Mr. Kaetz’s references to the First Amendment are unpersuasive. Id. at pp.
  14-15. “Activities that injure, threaten, or obstruct are not protected by the First
  Amendment, whether or not such conduct communicates a message.” United States
  v. Gregg, 226 F.3d 253, 267-68 (3d Cir. 2000); see also D’Amario, 330 F. App’x at 413
  (noting that “true threats” are not protected by the First Amendment).
                                          - 11 -
   Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 12 of 15 PageID: 192




Mr. Kaetz knew where she lived. ECF 4-2; Kaetz, 2:02-cr-752-RBS-1, ECF 14 (Nov.

8, 2002).   After pleading guilty, Mr. Kaetz then violated the conditions of his

probation. Kaetz, 2:02-cr-752-RBS-1, ECF 51, 52 (Mar. 20, 2006).

      The Court concludes that this history strongly favors pretrial detention, as it

shows that Mr. Kaetz poses a danger to the community and that he is unwilling to

follow the conditions of his release. See United States v. Jackson, No. 20-161, 2020

WL 3056444, at *6 (D. N.J. June 9, 2020) (“Most tellingly, Defendant committed the

present offense . . . while out on pretrial release. This establishes an obvious

willingness to violate conditions of release.”); United States v. Harris, No. 13-59, ECF

277, p. 8 (W.D. Pa. Apr. 16, 2020) (“The best predictor of how a defendant will behave

if he were to be released is how he behaved when released in the past.” (cleaned up)).

Mr. Kaetz has a history—and it appears, a proclivity—to threaten the life or

wellbeing of federal officials when he disagrees with their actions.       This favors

pretrial detention.

      Further, Mr. Kaetz’s interest and attempt to obtain a firearm—possession of

which is illegal due to his prior felony—further favors detention. See MJ ECF 20, p.

25. Considering Mr. Kaetz’s history of threatening the life and wellbeing of federal
officials, his attempt to obtain a firearm permit, and the presence of a rifle and large




                                         - 12 -
      Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 13 of 15 PageID: 193




 caliber ammunition in his home, the Court concludes that this third § 3142(g) factor

 weighs in favor of detention due to the danger he poses to the community. 7

IV.     Nature and seriousness of the danger to any person or the community
        that would be posed by Mr. Kaetz’s release.
        Finally, the Court concludes that the fourth § 3142(g) factor also supports

 pretrial detention.

        The danger posed by Mr. Kaetz’s release is significant, particularly concerning

 Judge 1. Mr. Kaetz threatened the life of Judge 1, specifically stating that Judge 1,

 as a “traitor,” deserves the “death penalty” and “needs to be dealt with.” MJ ECF 20,

 p. 14. The nature of the danger to Judge 1—death—is at its peak. Further, Mr. Kaetz

 publicized Judge 1’s home address, inviting others in the public to use that

 information to let Judge 1 “feel your anger” and to “send Judge 1 a message on how

 you feel.” Id. at pp. 18-21. Indeed, the danger posed by Mr. Kaetz to Judge 1 has only

 increased over time as he grew more frustrated with Judge 1: Mr. Kaetz originally

 filed court documents electronically (id. at p. 7); then he left a voicemail at Judge 1’s

 chambers (id. at pp. 10-11); then he mailed documents to Judge 1’s home address (id.

 at pp. 7-8); and finally, he emailed Judge 1 “death penalty” threats and publicized

 Judge 1’s home address (id. at pp. 14-15). Releasing Mr. Kaetz would simply allow

 him to take further steps in escalating the risk of harm he poses to Judge 1.

        Relatedly, if Mr. Kaetz were released on bond, the Court isn’t convinced that

 Mr. Kaetz’s 28-year old daughter would be a suitable custodian, or could mitigate any


 7 In asserting that his history and characteristics support pretrial release, Mr. Kaetz
 emphasizes his involvement with fitness activities, and his trouble adapting to life
 amid the COVID-19 outbreak and its resulting shutdowns. ECF 1, pp. 16-26. As
 well, he provides several letters from his acquaintances. Id. Mr. Kaetz also
 maintains relationships with his fiancé and daughter. Id. at pp. 26-27. The Court,
 however, concludes that these considerations do not overcome the reasons discussed
 above for denying release, and do little to assuage the concerns regarding the danger
 to Judge 1 that Mr. Kaetz’s release would pose.


                                          - 13 -
    Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 14 of 15 PageID: 194




risk of harm posed by her father.       The suitability of a custodian is a relevant

consideration in determining whether pretrial release is warranted. See United

States v. Davis, Nos. 17-271 & 18-41, 2018 WL 2937537, at *4 (W.D. Pa. June 12,

2018) (“[T]he mere fact that a relative or other individual is willing to serve as a third

party custodian for a defendant is not sufficient to justify release on such conditions

but is among the factors to be considered when evaluating whether release or

detention is appropriate in a given case.”). Ms. Kaetz is unemployed, and whatever

income she has is dependent on her father’s job. MJ ECF 20, p. 50. Ms. Kaetz also

visits her mother often, who lives several hours from Mr. Kaetz’s home. Id. at pp. 53-

54. Further, Mr. Kaetz committed his offenses while already living with Ms. Kaetz.

See id. at p. 49. And Ms. Kaetz (alongside her father) is involved in a civil case that

was pending before Judge 1, and she is admittedly “frustrated” with how Judge 1 has

handled the case. Id. at pp. 55-56. The Court thus finds that the fourth § 3142(g)

factor supports pretrial detention.

      In sum, weighing the relevant factors under the Bail Reform Act, the

government has proven by clear and convincing evidence that Mr. Kaetz presents a

danger to Judge 1 if released and there are not conditions of release that will
reasonably assure the safety of Judge 1 should Mr. Kaetz be released. Pretrial

detention is therefore warranted. 8 18 U.S.C. § 3142(e).

                                    CONCLUSION

      For the reasons set forth above, IT IS HEREBY ORDERED that Mr. Kaetz’s

Motion to Reconsider Detention Order (ECF 1) is DENIED.




8 In his motion, Mr. Kaetz also briefly references the general risk of COVID-19
exposure in prison, and the limited access Mr. Kaetz would have to his counsel in
prison. ECF 1, pp. 32-35. But the general risk of COVID-19 exposure does not compel
pretrial release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he
                                          - 14 -
   Case 2:20-cr-01090 Document 16 Filed 01/04/21 Page 15 of 15 PageID: 195




DATED: January 4, 2021                           BY THE COURT:
                                                 /s/ J. Nicholas Ranjan
                                                 United States District Judge
                                                 *Sitting by designation




mere existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release[.]”);
United States v. Somerville, 463 F. Supp. 3d 585, 596-97 (W.D. Pa. 2020). And Mr.
Kaetz has not presented sufficient, or any, grounds to find he would not have
adequate access to counsel. See United States v. Hall, 2:20-cr-340-NR-1, ECF 32, pp.
9-11 (W.D. Pa. Dec. 16, 2020).

Further, in his reply brief, Mr. Kaetz argues that because of the postponement of
trials due to COVID-19, and because no indictment has yet been filed against him,
his “speedy trial rights are being violated—covid or no covid.” See ECF 7. But due to
the exceptional circumstances caused by COVID-19, and pursuant to 18 U.S.C. § 3161
et seq., the District of New Jersey, through an order issued by Chief Judge Wolfson,
has postponed jury trials until March 12, 2021, and has continued the 30-day period
to file an indictment (per 18 U.S.C. § 3161(b)) until March 12, 2021. See Third
Extension of Standing Order 2020-12 (Dec. 17, 2020) (available at
https://www.njd.uscourts.gov/sites/njd/files/3d_Ext_SO_20-12_Stamped.pdf).         This
time through March 12, 2021 is properly considered “excluded time” under the Speedy
Trial Act. See id. at ¶¶ 2-3 (citing 18 U.S.C. § 3161(h)(7)(A), (B)). The Court’s order
is supported by detailed findings, and provides a sound factual and legal basis that
any delays are supported by the ends of justice, consistent with the Speedy Trial Act
and the Sixth Amendment. Thus, the Court finds that there has been no undue delay
and no violation of Mr. Kaetz’s speedy trial rights.
                                        - 15 -
